 642DECISIONSOF NATIONALLABOR RELATIONS BOARDClayton B. Metcalf and C.B. Construction Co., Inc.and United Mine Workers of America,Petitioner.Case 28-RC-2901April 5, 1976DECISION ON REVIEWBY CHAIRMANMURPHY AND MEMBERSFANNINGAND JENKINSAt issue in this proceeding is the eligiblity of cer-tain striking employees of Sundance Coal Co. (here-inafter Sundance), a former owner of certain miningrights and one of the operators of the mine involvedherein.The Petitioner sought to represent a unitcomprised of all production and maintenance em-ployees, including truckdrivers, employed by Sun-dance and the Clayton B. Metcalf Construction Co.,Inc., (hereinafter Metcalf), the latter being a contrac-tor formerly engaged by Sundance to perform certainoperations at the mine.On November 14, 1975, the Regional Director forRegion 28 issued a Decision and Direction of Elec-tion in the above-entitled proceeding' in which hefound, contrary to the Petitioner's contention, thatMetcalf and Sundance were, at the time of an eco-nomic stike at the Sundance Mine,' separate and dis-tinct employers. Accordingly, he found the strikers ofMetcalf to be eligible, and the strikers of Sundanceto be ineligible, to vote in the election.' Thereafter, inaccordance with Section 102.67 of the National La-bor Relations Board Rules and Regulations, the Peti-tioner filed a timely request for review of the Region-alDirector's decision on the grounds,inter alia,thatin finding the strikers of Sundance to be ineligible tovote in the election he departed from officially re-ported Board precedent. The Employer filed an op-position to the request for review.In support of its position that the striking employ-ees of Sundance are eligible to vote in the election,t InternationalUnion of OperatingEngineers,Local No. 953, AFL-CIO.was permitted to intervene in these proceedings;Amcoal, Inc., which pur-chased Sundance'smining rightswas permitted to intervene as a party ininterest.2On December 5, 1974, the Mine Workers commenced an economicstrike against Sundanceand Metcalf involving employees of both compa-nies.7The Regional Director found the followingunitto be appropriate forthe purpose of collective bargaining:All productionand maintenanceemployees employed by the Employerin connection with its miningoperations at andin thevicinity of theAmcoal Mine, formerlyknown as the Sundance Mine,southeast ofGallup, New Mexico,includingsuch employees involvedin the haulingof coal tothe rail site, the loadingof coalat therail site.the mainte-nance of roadsleading toand from the mine and the reclamation of themine;excluding all office clerical employees, professional employees.guards and supervisors as defined in the Act.Petitioner urged,inter alia,(1) that Metcalf is a suc-cessor employer to Sundance, and (2) that Sundanceand Metcalfwere jointemployers of the employeesemployed atthe mine.The Petitioner also contendedthat the Hearing Officer erroneously excluded cer-tain relevant testimony regarding an agreement be-tween Amcoal, Inc., and the Navajo Nation requir-ing Amcoal to locate and give preference in hiring toformer Navajo employees of Sundance.On December 4, 1975, the Board, by telegraphicorder, granted the request for review and directedthat the election proceed as scheduled ° except it or-dered that all strikers, including the Sundance strik-ers, should be permitted to vote subject to challengeand that all ballots cast in the election be impoundedpending the Board's disposition of the case.'Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase withrespect tothe issuesunder review, includ-ing the briefsfiled by the Employer and the Peti-tioner,6 and makes the following findings:Sundance owned the mining rights to the Sun-dance Mine, involved herein, which is located nearGallup, New Mexico, from September 1973 until Oc-tober 1, 1975. In August 1974, Sundance and Metcalfentered into an oral agreement whereby Metcalf wasto remove the overburden from the coal deposit atthemine site.'Under the terms of the agreement,Metcalf was to be compensated by Sundance on thebasis of an hourly rate for equipment rental, whichincluded the cost of renting the machinery plus thepersonnelnecessary to operate it. In addition, Sun-dance rented fully operated and maintained equip-ment fromMetcalf for purposes other than the re-moval of overburden. The actual mining, crushing,and processing of the coal was performed by Sun-dance personnel and equipment.On December 5, 1974, the Mine Workers made arequest of Sundance and Metcalf, as coemployers,for recognition as collective-bargaining agent for theemployees employed at the minesite.On that sameThe election herein was conducted on December5, 1975.5The Board also ordered that upon completion of the election the Re-gional Director shall reopen the hearing for the purpose of taking evidencewith respect to the present makeup of the bargaining unit; the agreementbetween the Navajo Nation and Amcoal, Inc.; the effect, if any, of thatagreement on the composition of the bargaining unit and the resumption ofoperations:the successorship issue; and the effect of the above on the eligi-bilityofthe challenged voters. The reopened hearing was conducted onDecember 11, 12, and15, 1975.6 A brief was alsofiled byAmcoal, Inc., which wasduly considered bythe Board.7Thestripmining operation herein involves several different steps: (I)overburden is removed to expose the coal veins,(2) coal is extracted, (3)coal is transported to a site for crushing, (4) processed coal is transported torailheads and loaded for shipping, (5) strippedland is reclaimed.223 NLRB No. 113 CLAYTONB.METCALF643date, its request being refused, the Mine Workerscommenced an economic strike against Sundanceand Metcalf.8 On December 6, 1974, the instant peti-tionwas filed naming Metcalf and Sundance ascoemployers. At the time of the filing of the petitionherein,Metcalf employed approximately 17 to 19employees and Sundance employed approximately15 to 17 employees. As a result of the strike, Sun-dance closed all operations at the mine on December25, 1974.Thereafter, in February 1975, Sundance com-menced negotiations with Amcoal, Inc., for the saleof the mine, which was consummated on October 1,1975.9 Afteritspurchaseof themine,Amcoal sub-contracted the entire operation of the mine, includ-ing the removal of the overburden and the actualmining of the coal, to Metcalf.10 No employees ofSundance. or Metcalf have been engaged in miningoperations at the mine site since Sundance closed themine. The strike has continued to date. AlthoughMetcalf is presently under contract with Amcoal tooperate themine, it has not yet commenced such op-erations but has been limited to preparing machineryaway from the site, to be later used at the mine.Following the initial hearing on the petition, theRegional Director found that when the mine was inoperation, Sundance and Metcalf were separate anddistinct employers rather than joint employers asurged by the Petitioner. He therefore concluded thatthe continuing striking Metcalf employees were eligi-ble to vote in the election but that the former Sun-dance employees who were striking were not eligible.Our review of the entire record in this matter, includ-ing the lengthy record on remand of the case, leadsus to the conclusion that the two companies werejointly engaged in the operations of the mine up tothe date of the strike and were joint employers of theemployees employed at the mine. Consequently, forthe reasons expressed herein, we find that the strikingSundance employees were eligible to vote in the elec-tion and that their impounded ballots should beopened and counted.Thus, the record discloses that while Metcalf andSundance were engaged in their respective opera-tions at the mine Sundance's mine manager, RobertHolmberg, had the day-to-day responsibility for theoverall operations of the mine. Reporting to Holm-8 It appears from the record that approximately 2 of the Metcalfemploy-ees and approximately 15 of the Sundance employees went out on strike.9Amcoal had no employees engaged in work at the mine site and has noplans to engage in mining operations there.10The record discloses that on October 1, 1975, Sundancesold to Am-coal, Inc., all of its surface mineral rights,rail trackage leases, some statingmining leases,and approximately one-half of the equipment at the mine.Sundance has no financial interest in Amcoal and there are no commoncorporate officers or commonstockownership between the two companies.berg was his foreman, Charles Scrivner,as well asClayton Metcalf. Reporting to Clayton Metcalf washis foreman,Wayne Smouse." At the time of thestrike, Sundance employed employeesclassified astruckdrivers,machine operators, and laborers. Met-calf employed truckdrivers, machine operators, andmechanics. Although Holmberg did not exercise di-rect supervisory authority over Metcalf's employees,as mine managerhe had managerial authority overthe contractors working at the mine site, includingMetcalf.12 Holmberg determined which areas Metcalfwas to strip and how much stripping was to occur inaccordance with the mining plan for the SundanceMine." Holmberg also directed Metcalf to move hisequipment and employees where they were needed toperform work other than the removal of overburdenfrom the coal deposit.Regarding his relationship with.Holmberg, Clay-ton Metcalf testified that he was available to perform"anything that they [Sundance] wanted." In fact, hetestified that approximately 30 percent of his dutiesat the mine involved tasks other than the removal ofoverburden. The record shows that three of Metcalf'strucks, comprising a substantial portion of the num-ber of trucks being used at the mine, were consistent-ly used to haul coal from the mine to the railheads,and one of Metcalf's trucks was occasionally used tohaul coal from the pit to the crusher. In addition,Metcalf's equipment was also used to load coal ontorailroad cars;Metcalf maintained a water truck driv-er on a regular basis to keep the roads free from dust;and Metcalf retained one employee to keep the roadsin the pit smooth to facilitate the access of trucks.'"In addition to the regular utilization of Metcalf'semployees and equipment by Sundance for purposesother than the removal of overburden, the recordcontains further evidence highlighting the degree ofinterdependence between the two companies in ac-complishing the total mining operations. Thus, on11The record reflects that ClaytonMetcalf or his supervisor,Smouse,generally exercised immediate supervisionoverMetcalf employees, whileHolmberg and his foremansupervisedSundance's employees.However, therecord also showsthat the crusherscreenand conveyorbelt were leased byMetcalf fromthe distributor, and operated by Sundanceemployees.Metcalfalso leased other equipment to Sundance,and assigned some of his equip-ment and mento Scrivnerunlesshe himselfneeded it. Metcalf testified that"WheneverIhad stuffrentedto them I didn't payany attentionto it, theysupervised the people."Thus,we cannot agree with our dissenting colleague's conclusion thatHolmberg "did not exerciseany supervisory authority overMetcalf's em-plo,lees."In additiontoMetcalf, other contractors occasionally hauled coal forSundance.13 Sundance's vice president testifiedthat themining plan regarding strip-ping and the extractionof coalwas basedon the needto mine a minimumof 100,000 tonsof coal per year to keepleaseswith theSanta Fe railroadvalid.14The recorddisclosesthatSundancewas chargedon an hourly basiswhenever Metcalf's equipment and personnel were usedfor anyfunctionother thanthe removal of the overburden. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDvarious occasions, presumably on an "as needed" ba-sis,Metcalf'smechanicperformed repairs onSundance's equipment, and on at least two occasionsMetcalf's loader was observed removing coal fromthe pit.Metcalf also had a loader stationed at thecrusher taking coal and putting it into a feeder. Sun-dance Foreman Scrivner testified that Sundance uti-lizedMetcalf's employeesto assistthem in accom-plishingcertaintasks.For example,Metcalf'semployees were utilized when needed to stir up thecoal to enable Sundance's front-end loader to oper-ate and they wouldassistSundance in various otherways.'5 It appears from the record that at such timesSundance's supervisors were involved in directingMetcalf's employees. There is also testimony indicat-ing that at varioustimesSundance's employees oper-atedMetcalf's equipment and Metcalf's employeesoperated equipment owned by Sundance.In view of the foregoing, and considering the reali-ties of the coal mining industry, it appears clear thatSundance and Metcalf were jointly involved in themining operations at the mine site. The record showsthat in performing the work at the mine site therewas anecessary integration and interdependence ofoperations for mining of the coal. Thus, as indicated,Sundance'smine managerhad the day-to-day re-sponsibility for the overall operation of the mine andallminingoperations were performed in accordancewith Sundance's mining plan. Metcalf's entire opera-tion in removing the overburden, as well as othercollateral duties performed by it, depended entirelyon Sundance's decisions regarding the site for strip-ping and theamountof stripping which was to occur.As a result, Sundance exercised considerable controlover the manner and means by which Metcalf per-formed its operations. It is also clear that employeesof Metcalf and Sundance worked closely together invarious aspects of the strip mining operation. Em-ployees of both companies had similar job classifica-tions, performed many of the same functions, andworked in close proximity to one another. Moreover,when necessary, Metcalf's employees assisted Sun-dance in the performance of tasks relating to theminingof the coal and shared a community of inter-estwith them.It is, ina sense, consistent with theintegration previously existing that when Amcoalpurchased the mine it proceeded to turn over the en-tireoperation, including that portion formerly per-formed by Sundance, to Metcalf.In these circumstances and particularly recogniz-ing the nature of mining operations, we find that any15 Scrivner also testified as follows: "Well,we loaded the coal with ourloaders from the mine and then brought it to the crusher.Sometimes Mr.Metcalfs men helped us with that and helped us with the loading. Weworked closely together all the time as far as I could tell."meaningfulcollective bargaining for the employeesat the mine would have required the participation ofboth Sundance and Metcalf and we conclude thatSundance and Metcalf were in fact joint employersfor the purpose of operating the mine.16Inasmuch as the Sundance employees as well astheMetcalf employees struck at a time when thejoint employer relationship existed and they contin-ued to be on strike as of the date of the election,which was less than 1 year from the commencementof the economic strike, all of these strikers weretherefore eligible to vote.Accordingly, we shall remand the case to the Re-gional Director in order that he may open and countthe ballots " impounded by our order dated Decem-ber 4, 1975, including the challenged ballots cast bythe strikers of Sundance and Metcalf, pursuant toour Decision on Review, and take such further actionashe deems necessary in accordance with theBoard's Rules and Regulations.MEMBERJENKINS,dissenting:Iwould affirm the decision of the Regional Direc-tor finding Sundance and Metcalf to be separate anddistinct employers. Therefore, like the Regional Di-rector, I would find the economic strikers of Sun-dance ineligible to vote in the election directedamong employees of Metcalf. The majority predi-cates its finding that Sundance and Metcalf werejoint employers basically on the fact that they bothparticipated in the operations of the mine and thatMetcalf's operation in removing the overburden de-pended on Sundance's decisions. However, the merefact that a contractor at a jobsite (as distinguishedfrom its employees) receives instructions from a gen-eral contractor does not establish a joint employerrelationship. In fact, the record as a whole over-whelmingly establishes that Sundance and Metcalfwere separate employers.During the relevanttime,Sundance owned themining rights to the Sundance Mine, performed cer-tainmining operations, and subcontracted other op-erations to Metcalf and others. The record supportstheRegional Director's finding thatMetcalf andSundance operated independently as separate auton-omous enterprises under separate management direc-tion and control.While it is true that Sundance'sminemanager, Holmberg, was responsible for theoverall operations of the mine and had authority16 Jewell SmokelessCoal Corporationand Subsidiaries,170 NLRB 392(1968): cf.Norma Mining Corporation,et al.,101NLRB 944 (1952), enfg.206 F.2d 38(C.A. 4, 1953).In view of our finding that Metcalf and Sun-dance were joint employers of the employeesemployedat the SundanceMine,we find it unnecessary to reach the question of whether Metcalf is asuccessor employer to Sundance.17 In the event the ballots of any of these strikers were also challenged forother reasons, the Regional Director shall resolve those issues in accordancewith normal Board procedures. CLAYTONB.METCALF645over all the contractors working at the mine site, in-cluding Metcalf,he did not exercise any supervisoryauthority overMetcalf's employees,who receivedtheir instructions fromMetcalf'sown supervisors.Whenever Metcalf equipment and personnel wereused by Sundance for any function other than theremoval of the overburden,Sundance was chargedon an hourly basis.The record establishes that Met-calf had no financial interest in Sundance.Of great importance is the clear fact that Sundanceand Metcalf had separate and independent labor re-lations policies and practices. Furthermore,there wasno transfer of employees between companies andseparate payroll records were maintained.Based on the above considerations,I conclude thattheRegional Director was correct in determiningthat the striking Sundance employees are ineligible tovote in the election directed among the Metcalf em-ployees.